UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 6, 2016 MARTEN TRANSPORT, LTD. (Exact name of registrant as specified in its charter) Delaware 0-15010 39-1140809 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 129 Marten Street Mondovi, Wisconsin (Address of principal executive offices) (Zip Code) (715) 926-4216 (Registrant’s telephone number, including area code) Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1 .0 1 . Entry into a Material Definitive Agreement . On December 6, 2016, Marten Transport, Ltd. (“Marten”) entered into a Seventh Amendment to Credit Agreement (the “Amendment”) with U.S. Bank National Association, as agent (the “Agent”), and certain lenders party thereto (collectively, the “Lenders”). The Amendment amends that certain Credit Agreement, dated as of August 31, 2006, entered into by and among Marten, the Agent, and the Lenders (the “Original Agreement”), as modified by amendments dated as of January 1, 2007, November 30, 2007, May 27, 2011, December 10, 2012, December 22, 2014 and November 4, 2015 (collectively, the “Prior Amendments” and, together with the Original Agreement, the “Current Credit Agreement”). Marten previously filed copies of the Original Agreement and the Prior Amendments with the Securities and Exchange Commission. The Amendment (a) increases the aggregate revolving credit amount of available borrowings from $30,000,000 to $40,000,000 under the Current Credit Agreement, and (b) updates the Current Credit Agreement to clarify the definition of LIBOR. The obligations arising under the revolving credit facility continue to be guaranteed by each of Marten’s existing subsidiaries. The foregoing description of the Amendment is qualified in its entirety by reference to the Amendment, a copy of which is attached as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated herein by reference. Section 2 – Financial Information Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant . The information described under Item 1.01 “Entry into a Material Definitive Agreement” is incorporated herein by this reference. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired . Not Applicable. (b) Pro Forma Financial Information . Not Applicable. (c) Shell Company Transactions . Not Applicable. (d) Exhibits . Exhibit No. Description Seventh Amendment to Credit Agreement, dated as of December 6, 2016, by and among Marten Transport, Ltd., as borrower, the banks party thereto as lenders, and U.S. Bank National Association, as agent for the lenders (included herewith). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MARTEN TRANSPORT, LTD. Dated: December 12, 2016 By: /s/
